Citation Nr: 1636302	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In October 2013, the Board granted the petition to reopen the previously denied low back claim and remanded the matter of service connection for low back disability for additional development.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

A chronic disability of the lumbar spine is not etiologically related to service, and arthritis is not shown within the initial post separation year; 


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA) and VA outpatient treatment records dated since 1999.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  VA provided the Veteran a hearing on appeal.

It is noted that the Veteran's claim was remanded by the Board in October 2013 for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

VA received in May 2006 an original claim for VA disability compensation due to low back disorder.  The Veteran reported the onset of low back disorder in 1994 and treatment in Korea.  An undated buddy statement received by VA in May 2007 reflects that the Veteran was throwing a bag off a truck when she was fell off the truck and hit her back on the side of the 18-wheeler truck.  The Veteran reported similarly in a February 2010 statement and at her hearing on appeal in April 2013.  In November 2013, the Veteran disputed that a motor vehicle accident in 2007 had anything to do with her claim or back problems, noting that she had filed an original claim for benefits involving the back prior to this accident.

At her April 2013 hearing, the Veteran testified that she injured her back in service and had recurring back pain from this time.  She reported first seeking medical treatment after service in 2000.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts

STRs show that the Veteran presented for muscle spasm of the back in 1993 related to heavy lifting.  She again presented for back pain in 1994 related to throwing a bag from a truck, with continued pain and treatment into 1995.  The Veteran was treated with medication and physical therapy.  A December 1994 acute medical care note shows complaint of low back pain and history of injury to back when "loading camo nets into truck" about a month earlier.  X-rays in 1993 and 1994 showed normal spine (i.e. no degenerative arthritis).  A January 1995 consultation sheet reflects exacerbation of chronic recurrent mechanical low back pain syndrome, "cannot rule out non-organic component of sx [symptoms]."  By history, the Veteran had hit her back 2 months earlier on back of flatbed truck while lifting camo bags.  Report of separation examination dated in November 1995 reflects normal clinical evaluation of the spine; the Veteran denied a history of recurrent back pain.

A Persian Gulf Exam Note dated in July 1999 reflects a well-nourished and well-developed female in no acute distress.  While otherwise reporting complaints since "she came back from the Gulf," she expressed no low back complaints.  She denied joint or muscle related problems.  Physical exam showed no abnormal pathology of the spine and gait was normal.

VA treatment note dated March 2009 reflects complaints of low back pain (last x-ray in August 2007).  A July 2009 note shows a history of low back injury in service when the Veteran fell off a flatbed truck in 1994 while throwing off a camouflage bag.  MRI showed degenerative changes of eh lumbar spine manifesting predominantly as facet arthropathy although there was a mild disc bulge at L4-5 and L5-S1.  A September 2009 note reflects a history of low back injury-the Veteran indicated that she fell inside a truck in 1994 during service, hitting the lumbar spine on the side bed of the truck in.  She reported back pain since this event.  The assessment was lumbar radiculitis with mild neuroforaminal stenosis.

Report of VA examination dated in October 2009 reflects a history of low back pain in service after a few incidents (i.e. heaving lifting in 1993; throwing a bag off a truck in 1994).  The examiner obtained a detailed medical history and reviewed the claims file.  The examiner opined that the Veteran's back disorder is less likely than not related to service because, while the Veteran had back pain in service, the etiology of the pain was muscle sprain and that x-rays at the time showed no degenerative process.  The examiner further reasoned that the disorder was less likely than not related to service because there were many years intervening service and first documented post service complaints, which were shown following a motor vehicle accident in 2007.  The examiner noted that arthritis was not shown until roughly 10 years after service.

Vet Center summary of treatment from November 2009 to July 2010 reflects a history of back pain due to a military injury in 1994 or 1995 at Fort Riley when she fell off a flatbed truck.

An October 2010 VA primary care note reflects that the Veteran was told she has considerable facet arthropathy in her lumbar spine at an early age and, given the history of military service, they may be related.

Reports of VA examination dated in May 2011 and November 2013 reflect history of back injury in service.  In November 2013, the diagnosis was degenerative joint disease of the lumbar spine.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's in-service injury based on review of the STRs, the intervening history, and medical records showing documented degenerative changes many years after service in 2007, which was over 10 years after service separation.

Analysis

Having carefully reviewed the evidence of record, the Board finds that chronic disability of the lumbar spine is not shown in service and arthritis is not shown within the initial post separation year.  Also, arthritis of the lumbar spine is not shown for many years after service and is not etiologically related to service, to include the Veteran's in-service injuries or diagnoses.

While STRs document that the Veteran injured her low back and obtained treatment, service separation examination shows normal clinical findings for the spine and the Veteran denied recurrent back pain.  Moreover, in-service x-rays of the lumbar spine are negative for abnormalities.  Many years intervene service and the first documented post service complaints for low back problems.  Abnormal pathology of the low back is first documented about 10 years after service separation.  Furthermore, the medical evidence shows that the Veteran's disability is less likely than not etiologically related to service, to include any in-service injury to the low back.

The Board accepts that the Veteran is competent to report her symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose herself as having a low back disability that is etiologically related to service to include any injury to her back in service.  Moreover, the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of arthritis diagnosed many years after service.

To the extent that the Veteran reported to VA ongoing low back symptoms since her injury in service, the Board notes that this is incongruous with her denial of recurrent back pain on service separation examination and the many years between service and the first documented complaints post service.  Therefore, her statements in this regard have diminished probative value.

The Board assigns greater probative value to the normal clinical evaluation of the spine at service separation and the negative VA medical opinion dated in November 2013.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated medical opinion because the medical reports were prepared by skilled, neutral medical professionals after evaluating the Veteran.  Also, the 2013 VA medical opinion is more probative than the Veteran's opinion as it included a review of the claims file, a complete medical history, and a medical rationale supporting the opinion.

The Board has considered the letter from the Veteran VA physician dated in June 2013.  However, this letter has no probative value as it does not include an opinion on the etiology of her low back disorder.  Likewise, the Board has considered the October 2010 primary care note suggesting a relationship between service and the development of considerable facet arthropathy in her lumbar spine at an early age.  However, this evidence has little probative value because the VA primary care note merely records history as reported by the Veteran.  In this regard, the Board finds that an examiner's recording of medical history does not transform that medical history into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Also, even were the Board to accept this statement as a medical opinion, it would have diminished probative value because it is speculative.  See generally Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure). 

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for lumbar spine disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


